Case: 19-60761     Document: 00515745976         Page: 1     Date Filed: 02/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                February 17, 2021
                                  No. 19-60761
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   Michael Starnes,

                                                           Petitioner—Appellant,

                                       versus

   Cheron Nash, Warden, Federal Correctional Institute
   Yazoo City Medium,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:17-CV-891


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Michael Starnes, federal prisoner # 11642-042, is serving a total of 50
   years of imprisonment following his conviction by a jury of ten counts of
   federal drug trafficking and firearms offenses. He now appeals the district



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60761       Document: 00515745976         Page: 2   Date Filed: 02/17/2021




                                    No. 19-60761


   court’s dismissal of his 28 U.S.C. § 2241 habeas corpus petition, which we
   review de novo. See Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001).
   To pursue relief under § 2241, Starnes was required to satisfy the 28 U.S.C.
   § 2255(e) savings clause by establishing that his claim (1) “is based on a
   retroactively applicable Supreme Court decision which establishes that the
   petitioner may have been convicted of a nonexistent offense,” and (2) “was
   foreclosed by circuit law at the time when the claim should have been raised
   in the petitioner’s trial, appeal, or first § 2255 motion.” Reyes-Requena v.
   United States, 243 F.3d 893, 904 (5th Cir. 2001).
          Relying on the Supreme Court’s decision in United States v. O’Brien,
   560 U.S. 218 (2010), Starnes argues that his conviction and sentence as to
   count five should be vacated because the determination that he possessed a
   machinegun in furtherance of a drug trafficking crime was not made by the
   jury but by the trial judge as a sentencing factor. He further argues that this
   claim was foreclosed by circuit law when he filed his initial § 2255 motion
   because a standalone O’Brien claim would necessarily be an actual innocence
   claim, which this court does not recognize on federal habeas review. See In
   re Swearingen, 556 F.3d 344, 348 (5th Cir. 2009). However, Starnes cannot
   establish that his claim was foreclosed by circuit law when he filed his first
   § 2255 motion. See Reyes-Requena, 243 F.3d at 904. First, O’Brien was
   decided months before Starnes filed his initial § 2255. See O’Brien, 560 U.S.
   at 218. Second, his O’Brien claim is not one of actual innocence, but a
   procedural argument. See id. at 221. Thus, the district court did not err in
   determining that Starnes failed to meet the requirements of the § 2255(e)
   savings clause.
          Accordingly, the judgment of the district court is AFFIRMED.




                                         2